This is an appeal from a decree of the court of chancery dismissing the bill of complaint and awarding counsel fee and costs to the intervening defendant.
The prayer of the bill was for separate maintenance and for the nullification of a decree of divorce to the complainant from the defendant, obtained in the State of Nevada. The conclusion of the advisory master was that the complainant had not sustained the allegations of her bill and was, therefore, not entitled to relief. We have examined with care the record and conclude that it abundantly justified the decree made.
It will be affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER. JJ. 15.
For reversal — None. *Page 33